                                                            PTsf
                     Case 6:19-cv-00011-ADA Document 1 Filed 01/10/19 Page 1 of 19
                                                                                                a
     l3+rrc4              Cor+                For'        77,p_                fer                       \'




             rrc-               'Te(                 V'                   Pflifc r1--



                       91w                                                           C
                             /3 ii f9
Lak                       Morro

                                                                  Y19C4Qj                           I
         V61+Vo
    Me&tc,ck(              arc4
Crr+i /ciageJ                                                     FILED
    ca(e
T4$      -?v\e,4
                                                               WE8TIjAS
                                                                     CLERKI
                                                                              JAN 1 0
                                                                              U.S.
                                                                                         2019



         J%r1C,,
OiC'(irr1\C4i                                                                        DEPUTY CLERK

      eYvOW
      ms             ¶5
                                                                                                             /
                                                                  redress                       +
              va4h;                                                                      s+             Jt

    of                     SeceJ     +               b                           Coj1
o            4         Li r'd S -Me6, T                                              C o LJW*
                 ¶   -±rW         (A yd2,rt         2J3    L) S,                     Sac+tyJ?           i/
L        1




                           ) C3)                V
                                                                  3e                 Ks dec____
         ?UL4tknA
  &/fe2 Case 6:19-cv-00011-ADA Document 1                  Filed 01/10/19 Page 2 of 19




 hj t441cV                                              4       T        44

          ç
              S             5 4n2Z3&     i




gs                                                              1            c
                                                                           %i$
                                                                                    vr)
ce/äWe/, 716fl4f-'3                              41
                                                                                  &7yr
Cae/v51+ory.                            c p      frV                    Vn orey     Jm4ej
                                         oc YSQO) OCO
14'   a       +ofa      /       o       $i 5oo a
                                                                                          i/kp

                                                                           o        1OvS
\1\Ico
          Th-       \A1e,6+-eYr'
                  MSr6}i
                                                                         ''              ,ht4e

Unàe1r28                                           I39jC)(L)/Eatti
      rs            e Ve            +           veM +s g r v 7/13 rc- +
      s                             C                               -

                                                                                15 k
                                             k\le/    S+a+e                o     TeXQS
                  1-P                                                   \shfh+               rs
                                        ?iaVh+1                                      ssg
                                              31sf                      ?'Ian
      'ous                              +        Ar                        k35
                            'Viii   a-1              P                      4
                                                      Te)c&$0




                  ITS
                            I   00 6           rvi -4- L c+'i e,

  O+\Norkh) T.
                             717       /Vorv
             Case 6:19-cv-00011-ADA Document 1 Filed 01/10/19 Page 3 of 19


                             7i12
\Varfiij xT,


    V3I
N u ro 109
$eaty
             a   eak oSpf+a/
                             De4 elfldzlAftITc
                              Je   p   P-ki'i

                                       (     flIVarj
                                                      )   4        +     3

/         JT C   /       B                                         es +o         Tç1
           a
Vp+0
 reba)                                 Crfa
                                                      o



                 r-                               'i?
cay         prov1ers+. +                                  4i
M         Na
                    MrQ                           Tof
                    /           &                                    (




                                   S              r       t   VM
      5.                 1                 ii         c p
                                                  1
                                                                             4
                                             T,       +rs
           h a                               I
C    1               r
                             --.'---
                                       1      A
                                       I-'W\'/,
            Case 6:19-cv-00011-ADA Document 1 Filed 01/10/19 Page 4 of 19




I.qp 1*.+T
         4-F(ah:r     L
                                 /f
                                                                  a-1
                       I4V_äcL,Ye,                         -

                                             IL'     rii
            &
         P/h+i                      hrfhy \Vsr
L

                                                                            qii
                                                                s7 r r
     +14z
         "4rc4
            'I2/3,
                                            wr
    O1                                                             vrs
            V                      4/                       p
                          /
M                         re$2+S $ko/



                                 kr40                                sp
 roflhjCase 6:19-cv-00011-ADA
                /\JE)4(OO9/C1N[c,
                              Document 1 Filed 01/10/19 Page 5 of 19


 e4', H o           +c    /2           67 C4 V e foi
                               M
                                                                      I
                              T        1



4\ a                     RI $ ca                    y             4 + )ok
%1 orrv      6asra                   15/9, The' P)q74
                                               1




                               wa)k                t

              j           n        ô                         +?
                                   M
                                           I
                                                                  1


 Oi7 \Vi
44e cr


                           a$   3?veh
                                                                                  rv
  Ts    5pr4j cord                                                         '+0
                  4
                                   p
          u           I




                               +o r k r                ---   +            Wa!
             k                                     âj        f



                          ae
              does
         s
                                               P
        $P+'ke                                                        )
                                                                                 Y4S   :




                                                   a1.2c
                                 s
              \p,
    ¼r                                3
              Case 6:19-cv-00011-ADA Document 1 Filed 01/10/19 Page 6 of 19


    kelp
     OQ17             )       WC'Se+
                                    pmI   k$                                   //w


$ly Hc$pt1
    O)                           .+            'V&
                             k                         ee
¶
C o4. p L*fr +c d
                                 +f
                                 e-,ry
                                               Is


Tk        door                ad fold
          i        d e+z+ a
                    ä+c±
                                                 i   rv                  d4w    e

         4    e -pro v           S               c             + +             F9
     1
                          +0           +              4
                 °fl   P1a?n+cf kid
0 \f r j
3        ew
                   r V4
                 4c u+ k
                             w                 s                    '1




         ç4j
                            eà    coy  is
                                     94 av>
                                                        rc-c    I
                                                                                      &
-rexvh he                        ¶s   e                                        H've
3 ¶eV4'YtCeS \ivP+2 +1IS                                                 c+,Oy,
 j&/2-Q7 he Wa$          EM'1                                            44e
          4aJ              t\j+or t                  UXCl1y Te.i/am4r
                   U3 h                                                  k

                                                          <
Th''y
    /evrY              :                        a6-
                                                                 4LJ
               Case 6:19-cv-00011-ADA Document 1 Filed 01/10/19 Page 7 of 19



                                                                           Pyg7J
                                        4C+       wT ih
                                                 bee'
          Pk           rt   -       i                    ,


                         eHaJ                        o              8rv                    g

&                    \AIa'/)
                           20/ 7
                                        y
                                            rn               4y    J1v         +eVrov1-o




                                            k
        III
                                                      cJ          cChe
              Is

                                                             H            (flq
                                                             &
                            v

    S

                            11$                  o
              ±+                        'So
                       ery
COcA
         4ft
                           +QAPir\
                                        W
                                                                               I



+k
                   C            r   c       Th'          )        4sv 1? /
Wa$
         /;}i4o1
         OTh3
                     +&7j9
             Case 6:19-cv-00011-ADA Document 1 Filed 01/10/19 Page 8 of 19



                   °wifk M/prMenr         krs-
                                                                               4?;J
             r    447 cU-                 C4V7 '-I° V
?rae.r                                                  rO
             r              U )8
Provfder /t41                                               con
         5p?ve              S   frU1+1Pi                     4'YOS
5              &      +            povTder
         \ 4
    1i   4                                know         +a* Soh
         W   r      W I -F            2           $     $    I be2 \A/
                 ef3 4                       4S

                                   r+
                                                      y sorka.
                                                       Ts
             P

                                W/          CW'r'
                                                                  ti 1-'o         JpA
                                                                                    ,( I



cefve
                        4Cj               WyACC

     ?kA Yi+';\4s
oer       9revrcp                                     vra c+-           4,.,
A8/-ol7
                                                      +iS ro1
     S'd
    (Ory
         +'ie'
          V,   ?\O
                       <'                             P)afri-k               14
                  Case 6:19-cv-00011-ADA Document 1 Filed 01/10/19 Page 9 of 19

o     1V*(2O77
    +ii'41   vV4$ 6i*                                                    ct rec/

$oy fhy f JZ                  +     +k         371 eV444?7e 1'S
deg                     o           7//)7                                         fT)fS
    h            PPeal          O


                           Le,qj                       )gf
     a/I k4 fL3                        a Ii '
Cy           AweAaC8                           9 e$              a,



    Te                      ,/rM--' Ir                  flCeXevC,/vv7eSit41
                                                                                              I


     O   I   rc cA- r       e             dXeKv                                               I


?k4p                                                     es'Vt2                               I

             /
                  +        ,ik'vv-     Vv&vv4 r ¶9                        D                   I


                                    4 Sc Uvt't s                 t,a/   ixp M'i
                                                                                              I



                                  ef
Jv+ed                    ckes'                5f4f3)
                                                      k'kr-p   74
                                  re. wiidy           t4-   '14W'       1-7   rS'
             Wy-                'd ,jc,             kv               4-            ,_J,

<   v\       I    COY'YLj'                   a 1e ¶r ye p r M4
                                                                                          i




by 4             e.   c ôv4       tck o
                  Case 6:19-cv-00011-ADA Document 1 Filed 01/10/19 Page 10 of 19


    4rry                      j
    P)a frfi               5eA<s

    \i                               1p        k ih
    ?yS fI+
                       3
                               )   P+

        4   J e24e 146Y1 +'h4+ +4e ac*c                                            &
                  rr3
            \w$            o                        Ure         S+;
  prrry    ?X4
OfYYg 4e 4fVeYcf±y of
                                                                              i°hJ



M eçJ             4 t'               ra/w)1        -a S.rud       144
Es          e,1   le       VvL/f4-            R9 fo b4i'
Capxsc+'ory                               'd9&r                                    /314cur

C                010 O 0             9    c'   T                        aTh,Y                2


    V   w+ ve                        9 ec
            OO      OO                 I                e
           Case 6:19-cv-00011-ADA Document 1 Filed 01/10/19 Page 11 of 19
                                                              rss t4eJ'
 jtAi5',
                                          fla

   y'
       sr+roa3
Jee/rn$ 5tt4, pro
                                       r)fr
                                        .nS<

                                               WI?
                  s   j7eZf[i/I'

  /4n*hoh>/4                                                        'I95
                 ui+ 31
              Vfl(e T7CY97

    00                          L



                  r'
  10             (ar+H,T             74iz
 LaMe
 70J 7. N
                                               1
                          Case 6:19-cv-00011-ADA Document 1 Filed 01/10/19 Page 12 of 19




    L               kav&                                                  +hwq4-4e
                                                            +11q+
                    ifSè7Y v@xfY
                                                                 frue)                     e$
                    VY)   a       r5        )   I
                                                    ax

    ed2re;                    &        s                 4os2 I
                                                            b&/cSVa -JM
+ô                  7e        rtAe'    I        CEx4'fy. tvde,r P1/a44y
    O
& crc+
                                                    ,ecvflJejTeJa$
    riI$+ 2O1


                         omny'
Arvk'i
Av
I       ,(A
         .-,%   I
                          5l'vt    /Wô(YoW
                         Case 6:19-cv-00011-ADA Document 1 Filed 01/10/19 Page 13 of 19
                                                                                     USE ONLY
                                                                                       Gri         #            /7/8WTt
                         STEP             1                                            Dat:   R:::ived:_______
                                                GRIE VANCE           FORM              Date Due:                ba-        17
                                                                                       Grievance Code:
Offender Name:     Ah           OY                        TDCJ    t42oL                Investigator ID #:   \   _
Unit:     i.AI9                      Housing ssignment:                                Extension Date: tY        I l   \
                                                                                                                            ]
Unit where incident occurred:                                                          Date Retd to Offender: JUL      2    1   2011



You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when
appealing the results of a disciplinry hearino
Who did you talk to (name, title)? 71/l/.ffTCa'/         yvltQ4"9 eii                        V3çe1
What was their response?
What action was taken?
                                                                                                                                       -




1-127 Front (Revised 11-2010)        YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM
                               Case 6:19-cv-00011-ADA Document 1 Filed 01/10/19 Page 14 of 19



         riir;it


                                                                                                                                         fl
Offender Signature:                                                                                              Date:
Grievance Response:



                                          Substantiated. You have been seen by HG Neurosurgery Telemed who recommends you keep appointments with the
           Pain Clinic and a referral to Physical Therapy. The unit provider has not reviewed the notes from this appointment on 6/28/17.
                                                                                                                                          1 obtained the
           notes to be scanned into your chart and an appointment scheduled for you, for possible referral to Physical Therapy.




Signature     AuthoriTh74A4fl.4                                                        T. Smith         RN CNM                             Date:
If you are dissatisfied with the Step 1 response, you may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from the date of th Step    response.
State the reason for appeal on the Step 2 Form.
Returned because:          *Resubmit this form when the corrections are made.

o Grievable time period has expired.
    1.

0 2. Submission in excess of! every 7 days.           *

o 3. Originals not submitted.     *


04.      Inappropriate/Excessive attachments.     *

0 5. No documented attempt at informal resolution.        *


O 6. No requested relief is stated.    *

o 7. Malicious use of vulgar, indecent, or physically threatening language.        *


o 8. The issue presented is not grievable.
o Redundant, Refer to grievance #________________________________
     .

                                      *
IJ 10. Illegible/Incomprehensible.
O  11. Inappropriate. *

UGI Printed Name/Signature:                                                                                     '-Submission               UGI Initials:__________
                                                                                                              Grievance #:
  iplication of the screening criteria for this grievance is not expected to adversely                        Screening Criteria Used:
    ct the offender's health.
                                                                                                              Date Recd from Offender:
      ical Signature Authority:                                                                               Date Returned to Offender:

     7   Back (Revised 11-2010)
                                                                                                                                                               Appendix F
                       Case 6:19-cv-00011-ADA Document 1 Filed 01/10/19 Page 15 of 19
                                                                                                                       SEP   122011
                                                                                                             OFFICE USE ONLY

                             Texas Department of Criminal Justice                                      Grievance ii:    ?fi2T4
                                                                                                       UGI Recd Date:
                        STEP 2                        iL'1  OFFETDER                                                         JUL 3 12017
                                                        GRIEVANCE FORM
Offender Name:     #\T)J1/ k4lh9                              51 ijci        17J)t
Unit: 14%/V3       kJ                     Iousing Assignment:
Unit where incident occurred:             '14k9 jt1eS

        You must attach the completed Step I Grievance that has been signed by the Warden for your Step 2 appeal to be
        accepted. YOu may not appeal to Step 2 with a Step 1 that has been returned unprocessed.

Gi   reas     tor ap al (B   S   ecifi.       Jam dissalisfied with the r spolse at Step 1 because..                                          I
     Pe"/MX&                                                                          ACPPiIC(                   TvirPT' L'i4
                                     I-




                                                                                         r,i
                                                          [ol
                                                                                                              C

                                          r
                                                                                                            S.         ri



               I




1-128 Front (Revised 11-2010)                  YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM                                         (OVER)

                                                                                                                                      Appendix G
                            Case 6:19-cv-00011-ADA Document 1 Filed 01/10/19 Page 16 of 19




                        k




Offender Signature:                                                                             Date:

Grievance Response:

A review of the Step 1 medical grievance was completed regarding your complaint you have been denied appropriate care and
treatment for your severe back pain. You stated you need to see an outside specialist to be properly evaluated.

Review of the health record indicated you have been seen by the specialists at Hospital Galveston (HG). You have underwent
Magnetic Resonance Imaging (MRI) of your spine and those results were discusser- iith you during your most recent Neurosurgery
Specialty Clinic appointment. You have been seen in the past by the Physical Therapy Clinic and given a home exercise program
io strengthen your back muscles and help relieve your chronic pain. It is note iou have refused muscle relaxant medications
when offered. There is no documentation to suggest you require any type of sur: ;al intervention for your complaint of pain. You
are receiving conservative treatment by the unit providers. Your most recent as essment by the provider was on 8/1/2017.

All medicatio.ns,treatments, and referrals are- based on the clinical findings-of th  rovider at the-time oftheir assessment. While
you maintain the right to refuse any servies offered, you do not        have the IibEy  to dictate what medications, treatments, or
appointments Ibe prescribed. If you feel that your condition has changed, .r warrants further evaluation, you may wish to
submit a Sick Call--Request (SCR) to discussyour concerns with a licensed medic* provider. No further investigation is warranted
through the grievance process for this issue.
                                                                             -                  -'-'
                                  OFF10EOF PROFESSIONAL STAtIDARDS
 Signature Authority:             TQCJ.UEALTI+SERVICES DMSION                                   Date:         _   g      -1



 Returned because:      *Resubmit this form when corrections are made.                                  OFFICE USE ONLY
                                                                                      Initial Submission                          CGO Initials:
 O    Grievable time period has expired.
     1.                                                                               Date UGI Reed:__________________

 O 2. Illegiblellncomprehensible.*
                                                                                      Date CGO Reed:
                                                                                           (check one) _Screened         __Improperly Submitted
U- 3. Originals not submitted. *                                                      Comments:
0 4. Inappropriate/Excessive attachments.*                                            Date Returned to Offender:______________________

 0 -5. --Malicious use of vulgar, indecent, or physically threatening language.       2'' Submission                       CGO Initials:
                                                                                      Date UGI Reed:______________________
 O 6. Inappropriate.*        -

                                                                                      Date CGO Reed:_______________________
                                                                                           (cheek one) __Seeeeried       __jmproperly Submitted
                                                                                      Comments:
                                                                                      Date Returned to Offender:
 -CGO Staff-Signature:
                                                                                  -

                                                                                            Submission                CGO Initials:
                                                                                      DateUGIReed:--- ------------------------ ------             -   ------
                                                                                      Date CGO Reed:______________________
                                                                                           (check one) j__Sciened        __jmproperly Submitted
                                                                                      Comments ----------            -        -

                                                                                                                                        :-:
                                                                                      Date.Returnedto-Offender:                   ---   -     -




 1-128 Ba(Reised        11 -20J   0.                                                   -   --   ----     --                Appendix G
                                                    q
               Case 6:19-cv-00011-ADA Document 1 Filed 01/10/19 Page 17 of 19
                       L'T
C'e_
L19
                   1
                                    e...




                                                7rfr)

      .\/,




 f
             e+f                  VI


                                       O'
      bTh,?
                   U/aiCei                                           c
             -Li                             I V4
  'O                          L)ofeA.
                       /



  a                                                                       cc7
                                                                       I
                                                      +0                   OP/r
                                                                                >1
 /ryrh2v                        cerrv4& o
        Case 6:19-cv-00011-ADA Document 1 Filed 01/10/19 Page 18 of 19


                  0A?0                                sXo1/ufVe
                              $VPc                   ô


cr   6Q'c3td3e,iey+                                                      e
c                                            r   +j-.


Clerk       o        +e
      !ii   I/oiL
             -
 Case 6:19-cv-00011-ADA Document 1 Filed 01/10/19 Page 19 of 19


                 t'      :                                2J

+ev!i1




                                 'I
